Filed 10/4/21 P. v. Ijams CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----



 THE PEOPLE,                                                                                   C092177

                    Plaintiff and Respondent,                                      (Super. Ct. No. 62165623,
                                                                                           62166627)
           v.

 JEFFREY ROBERT IJAMS,

                    Defendant and Appellant.




         On June 20, 2019, defendant resolved two pending cases by entering into a plea
agreement for a stipulated sentence of six years eight months in state prison, including
two years for two prior prison term enhancements. Defendant did not appeal from that
judgment.
         On April 12, 2020, defendant sent a letter to the trial court asking to modify his
sentence pursuant to the recent changes made by Senate Bill No. 136 to Penal Code
sections 1180-1260, and 1170, subdivision (d). After hearing from both parties, the trial
court denied defendant’s motion. Defendant now contends it was error for the trial court
to deny his motion. We disagree.


                                                             1
       On October 8, 2019, the Governor signed Senate Bill No. 136 (2019-2020 Reg.
Sess.) (Senate Bill 136), several weeks later, on November 18, 2019, the amendments
became effective on January 1, 2020 (Stats. 2019, ch. 590, § 1). Senate Bill 136 applies
retroactively only to those cases that were pending at the time of its enactment. (See
People v. Brown (2012) 54 Cal.4th 314, 324 [“a legislative act mitigating the punishment
for a particular criminal offense is intended to apply to all nonfinal judgments”].)
Defendant did not appeal from his judgment, and the judgment was final on August 19,
2019, 60 days after he was sentenced. (Cal. Rules of Court, rule 8.308.) Thus, Senate
Bill 136 and the resulting amendments do not apply to him.
       Defendant further argues it is a violation of his constitutional rights to equal
protection not to apply the ameliorative benefits of Senate Bill 136 to his sentence.
Again, we disagree.
       A criminal defendant has no vested interest in a specific term of imprisonment.
(People v. Turnage (2012) 55 Cal.4th 62, 74.) “It is both the prerogative and the duty of
the Legislature to define degrees of culpability and punishment, and to distinguish
between crimes in this regard. [Citation.] Courts routinely decline to intrude upon the
‘broad discretion’ such policy judgments entail. [Citation.] Equal protection analysis
does not entitle the judiciary to second-guess the wisdom, fairness, or logic of the law.
[Citation.]” (Id. at p. 74.)
       Equal protection of the law is denied only if no rational relationship exists
between the disparity of treatment and some legitimate governmental purpose. (People v.
Turnage, supra, 55 Cal.4th at p. 74.) The legislation in question will survive scrutiny if
there is any reasonably conceivable state of facts that could provide a rational basis for
the classification. (Ibid.) To make a successful rational basis challenge, a party must
negate every conceivable basis that might support the disputed statutory disparity. If a
plausible basis exists for the disparity, appellate courts may not second-guess its wisdom,
fairness, or logic. (Johnson v. Department of Justice (2015) 60 Cal.4th 871, 881.)

                                              2
       Our Supreme Court has recognized that the Legislature has a rational reason for
refusing to make new laws that reduce criminal sentences fully retroactive—namely, “to
assure that penal laws will maintain their desired deterrent effect by carrying out the
original prescribed punishment as written.” (In re Kapperman (1974) 11 Cal.3d 542,
546.) Consequently, “ ‘[a] reduction of sentences only prospectively from the date a new
sentencing statute takes effect is not a denial of equal protection.’ ” (People v. Floyd
(2003) 31 Cal.4th 179, 189.)
       Under the Supreme Court authorities above, defendant’s equal protection
challenge is without merit. He has failed to negate every conceivable basis that might
support the disputed statutory disparity. (See Johnson v. Department of Justice, supra,
60 Cal.4th at p. 881.) Accordingly, he does not establish a constitutional violation, and
this claim fails.
                                       DISPOSITION
       The trial court’s order denying defendant’s motion to modify his sentence is
affirmed.




                                                  HULL, J.



We concur:




RAYE, P. J.




RENNER, J.


                                             3